                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                    AT KNOXVILLE

DONNALYN FANNIN,                           )
                                           )
              Plaintiff,                   )
                                           )
v.                                         )         No.   3:17-cv-236-DCP
                                           )
NANCY A. BERRYHILL,                        )
Acting Commissioner of Social Security,    )
                                           )
              Defendant.                   )

                                          ORDER

       For the reasons stated in the Memorandum Opinion entered contemporaneously herewith,

Plaintiff’s Motion for Summary Judgment [Doc. 19] is DENIED, and Defendant’s Motion for

Summary Judgment [Doc. 23] is GRANTED. The decision of the Commissioner is AFFIRMED.

The Clerk of Court is directed to CLOSE this case.

       IT IS SO ORDERED.

                                           ENTER:



                                           ____________________________
                                           Debra C. Poplin
                                           United States Magistrate Judge
